Citation Nr: 1544419	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial rating in excess of 10 percent for gastrointestinal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel









INTRODUCTION

The Veteran served on active duty from August 1986 to March 1995 and from March 2003 to October 2003 with additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issue of entitlement to a higher initial rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headaches have more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for assignment of a 50 percent disability rating for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code (DC) 8100 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran's claim for a higher rating for a migraine headache disability arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records to include a June 2012 Disability Benefits Questionnaire (DBQ) have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in May 2005 and January 2011 which involved in-person interviews, physical assessments, and opinions concerning the functional impact of the Veteran's condition.  The examination reports are adequate because the examiners described the disability in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran does not report that his condition has worsened since the most recent VA examination, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Thus, VA's duties to notify and assist have been met.  

II.  Higher Rating

The Veteran contends that a higher disability rating is warranted for his migraine headache disability.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected migraine headaches have been more severe than at other stages.  Id.

The Veteran is in receipt of a 30 percent disability rating for his service-connected migraine headaches under Diagnostic Code 8100.  Pursuant to the rating criteria outlined in Diagnostic Code 8100, a compensable rating of 10 percent is assigned when the evidence reflects that a Veteran experiences characteristic prostrating attacks that occur an average of once every two months over the last several months.  A 30 percent rating is assigned when the characteristic prostrating attacks occur on an average of once a month over last several months.  A 50 percent rating, which is the highest schedular rating pursuant to this Diagnostic Code, is assigned when completely prostrating and prolonged attacks occur very frequently and are productive of severe economic inadaptability.  

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 50 percent disability rating is warranted throughout the appeal period.  The record shows that the Veteran has frequent headaches, relieved with medication and laying down.  Specifically, at the May 2005 VA examination, the Veteran reported headaches that occur two to three times per month lasting eight to twelve hours that are associated with severe hemicranial pain, nausea, and light sensitivity.  In addition, he reported that the migraine headaches are incapacitating without the use of medication.  At the January 2011 VA examination, the Veteran reported that his migraine headaches require that he take time off from work.  Moreover, the Board acknowledges that the June 2012 private DBQ produced by the Veteran found that the Veteran's prostrating attacks of migraine headache pain result in a negative impact on his ability to work.

Based on the foregoing, and given the use of medication for relief of migraine headache pain, the Board finds that the Veteran's headaches more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, for the entire appeal period a 50 percent rating is granted.  

The Board notes that the Veteran is now in receipt of the maximum rating allowable during the appeal period, under Diagnostic Code 8100, and finds no other relevant code sections under which to evaluate the Veteran's headaches within the Schedule for Rating Disabilities.  This is true at all times during the appeal period, and therefore the Board need not consider staged ratings.  Fenderson.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's migraine headaches, such as prostrating and prolonged attacks of headache pain.  As such, the rating criteria are adequate to evaluate the Veteran's migraine headaches.  Further, the record does not reflect these migraines are manifested by other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral for consideration of extraschedular rating is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, as the Veteran reported that he is fully employed, no discussion of compensation for unemployability is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 50 percent, but not higher, for migraine headaches is granted.  


REMAND

In his August 2015 written statement, the Veteran reported that his GERD has worsened since the most recent VA examination, which was conducted in December 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his GERD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the RO should attempt to obtain all relevant VA treatment records dated from March 2013 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his GERD.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his GERD symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his GERD.  The claims folder should be made available to and reviewed by the examiner.  

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

Additionally, the examiner should indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

The examiner is also asked to comment on the impact of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed should be provided.

4.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


